DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application provisional application 61347650, filed 5/24/10 and PCT/EP2011/058484, filed 5/24/10.
In regards to the applicant requested the status priority documents, they addressed in the previous office action on page 2 and directly above.

Status of Claims
	Claims 1, 5-14, 16, 18-21, and 23-26 are pending.
	Claims 12-14, 16, 18-21, and 23-26 have been withdrawn from consideration.
	Claims 2-4 have been cancelled.

Election/Restrictions
Applicant elected Invention Group I (Implant) and Species 3 (Figure 1C) with traverse on 08/17/20. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of posts must be shown or the feature(s) canceled from the claim(s).  As explained in the interview, the application fails to provide any figures showing more than one post.  It 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In response to the applicant’s amendments the objection to claim 1 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 11 are rendered indefinite because independent claim 1 defines the body as consisting of titanium and/or titanium alloy.  Claim 1 further defines the body as comprising the articulating, bone contact, and cartilage contact surfaces.  However, the claims further define these surfaces as comprising coatings that are not titanium or titanium alloys
Claim 6 is rendered indefinite because it depends upon claim 5 but contradicts the wording of claim 5.  Claim 5 defines the list of bioactive materials, then permits bioactive glass, fluoror compounds or combinations thereof.  However, the list of bioactive materials within claim 5 only permits the materials in alternative form (line 5 says or not and/or).  Claim 6, goes on to refine the list of bioactive materials to HA, BMP, and/or TCP.  Therefore the list of claim 6 has fewer options than listed in claim 5 but it also includes new options being the combinations of HA, BMP, and TCP.  The applicant is advised to amend claim 5 to recite “and/or” when defining the list of bioactive materials.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa et al (Strzepa) US 20090228104 A1 in view of Irena Gotman et al (Gotman) "Titanium Nitride-Based Coatings on Implantable Medical Devices" (Cited in the applicant’s IDS received on 08/06/2019).  
Strzepa discloses a titanium implant 100 comprising a body 105 comprising an articulating surface 110 corresponding to an articulating surface of a joint (the curved surface is designed to be flush within a patients joint), a bone contacting surface 115, a cartilage contacting surface 120 between the articulating and bone contacting surfaces,  and a post 130, where the bone surface, cartilage surface, and post each comprise a coating of hydroxyapatite (HA) [0056] which has both chondrointegration and osseointegration properties.
However, Strzepa does not disclose the use of a titanium Nitride coating on the articulating surface.
	Gotman teaches the use of titanium nitride coatings on articulating surfaces are old and well known in the same field of endeavor for the purpose of providing increased hardness and friction/corrosion resistance.
.  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa and Gotman (Combination 1) as applied to claims 1, 5-8, and 10 above, and further in view of Bake et al (Bake) US 2013/0110252 A1 or Beam et al (Beam) 20030065400 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the percentage of the HA within the coating.
	Both Bake [0051] and Beam [0381] teach the use of HA coatings in the same field of endeavor for the purpose of optimizing the promotion of ingrowth around and through the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the HA coating of Combination 1 with HA at a rate of greater than 95% in order to optimize the promotion of ingrowth around and through the implant.  
In regards to claim 9, Bake teaches the use of a post uncoated with any bioactive material in order to maintain the stronger properties of the titanium base structure.  It would have been obvious to provide the implant of Combination 1 without the HA coating provided on the stem, such that the stem remains formed from just the titanium 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Christopher D. Prone/Primary Examiner, Art Unit 3738